Fourth Court of Appeals
                                 San Antonio, Texas
                                    September 15, 2021

                                    No. 04-21-00335-CR

                            Raymond Alexander AGUILAR, Jr.,
                                       Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the County Court at Law No. 2, Guadalupe County, Texas
                              Trial Court No. CCL-20-0739
                          Honorable Bill Squires, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on September 15, 2021.



                                              _____________________________
                                              Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2021.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court